DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 09/16/2021. The proposed amendments regarding the 101 rejections are accepted. The 101 rejections have been withdrawn. 

Response to Arguments
This is in response to the arguments filed on 09/16/2021. The arguments have been fully considered but are moot in light of the amendments and newly introduced portion of an existing reference. 

The applicant has amended the independent claims to include the features of former claim 2, in which the Applicant argues (pg. 7-8) that the art of record fails to teach. The Applicant argues (pg. 7-8) that the ambient lighting condition is a condition of the stopping location, not a condition “of the particular vehicle” as claimed. The Applicant’s specification teaches the stopping condition of the particular vehicle as the halt condition ([0100]), wherein the candidate spot is decided based on the image, for example, by detecting the width of the roadway, sidewalk or strip at the candidate stop. The Halt condition is designated, for example, using vehicle information such as the size, type, or door mechanism of the vehicle, and/or the number of passengers, and more. Based on what is described in the specification, the halt condition is understood to be deciding the candidate spot based on image. 

 	Applicant argues (pg. 8) that new claims 9-11 are allowable. Please see the rejections set forth below.
	Applicant argues (pg. 8) that new claims 12-14 are allowable. Please see the rejections set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al. (U.S Patent Publication No. 2020/0080855; hereinafter “Pandit”), in view of Rasmusson et al. (U.S Patent Publication No. 2018/0136656; hereinafter “Rasmusson”).

Regarding claim 1, Pandit teaches an information processing system comprising a plurality of vehicles including a particular vehicle, and a server configured to communicate with the plurality of vehicles (Pandit [0040] the computing devices include one or more server for communicating with devices, for example, to dispatch vehicles to various locations), wherein: 
each of the plurality of the vehicles generates images resulting from picking up a vehicle exterior view (Pandit [0050] the perception system of the vehicle may include still or video cameras, wherein camera images of the vehicle’s environment may be analyzed to determine ambient lighting conditions, which is in the exterior view); 
the particular vehicle or the server decides a plurality of candidate spots at each of which the particular vehicle halts in order for a passenger to get on or get off the particular vehicle, based on the images generated by the particular vehicle (Pandit [0017] the ambient lighting conditions, which is 
the server stores position information about each of the plurality of the candidate spots (Pandit [0053] the ambient lighting conditions for a given area may be determined from historical data, where the server computing devices receive data identifying conditions detected by various vehicle at different locations and different points in time in order to generate map data);
the particular vehicle or the server determines for halting at each of the decided candidate spots, based on the images generated by the particular vehicle (Pandit [0031] a given stopping locations may be associated with data identifying expected ambient lighting conditions at different times; [0017] the ambient lighting conditions, which is identified via camera in the vehicle, may be used to determine best pickup locations and drop off location for the passenger; [0050] the ambient lighting conditions may be determined by the vehicle’s perception system, which includes still or video cameras);
the server stores information indicating the halt condition for each candidate spot (Pandit [0032] the map information depicted may be an image-based map, and map information include various features, wherein each feature may be stored as graph data and may be associated with location information).
Yet, Pandit does not teach a halt condition of the particular vehicle. 
However, in the same field of endeavor, Rasmusson does teach a halt condition of the particular vehicle (Rasmusson [0046] teaches that the vehicle information is relied upon to decide on a drop off location. Information, such as indication of numbers of passengers that were dropped off, and also take into consideration the size of the location. With such information, [0047] the computing device may identify available drop-off locations).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pandit’s invention of determining a halting spot for passengers 


Claims 7 and 8 are rejected under the same rationale. Pandit further teaches the instructions being executed by the processor (Pandit [0020]) and communication units facilitated by wireless connections ([0025]). Pandit also teaches the storage unit that includes one or more memories that stores information, such as a system/application program, map information, and more ([0049]). 


Regarding claim 3, the combination of Pandit and Rasmusson teaches the information processing system according to claim 1, wherein the server selects each of two or more candidate spots from the plurality of the candidate spots, as a halt spot at which the passenger gets on or gets off the particular vehicle, based on the position information about each of the plurality of the candidate spots (Pandit [0030-0031] [Fig. 2A and 2B] there are plurality (two or more) of possible stopping locations where each location includes data for ambient lighting conditions, normalized to a scale; [0062-0063] if the potential stopping location is occupied and/or the ambient lighting conditions are too low, the computing device may identify a new stopping location of the predetermined stopping locations (multiple candidate spots).  

Regarding claim 4, the combination of Pandit and Rasmusson teaches the information processing system according to claim 3, wherein: each of the plurality of the vehicles or the server decides a priority for selecting the decided candidate spot as the halt spot for the particular vehicle, 


Regarding claim 5, the combination of Pandit and Rasmusson teaches the information processing system according to claim 4. Yet, Pandit does not teach wherein: when each of the plurality of the vehicles stops in order for an occupant to get on or get off the vehicle, the vehicle sends stop record information including a stop position and a stop date and hour, to the server; and the server stores a plurality of pieces of the stop record information received from the plurality of the vehicles, and updates the priority of each of the plurality of the candidate spots, based on the plurality of pieces of the stop record information.  
However, in the same field of endeavor, Rasmusson does teach wherein: when each of the plurality of the vehicles stops in order for an occupant to get on or get off the vehicle, the vehicle sends stop record information including a stop position and a stop date and hour, to the server (Rasmusson ([0015] ride information and rider information may collectively be referred to as historical data, which includes rider preferences and previous pick up and drop off locations; [0042-0043] the computing device may record the historical data, wherein historical location features include the time of pick-ups and drop-offs for the area associated with the origin or drop-off; historical data means it was stored and transmitted at some point in time, and since the claim does not specify an exact time of the data being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pandit’s system of deciding on a candidate spot by recording the stop position and time information and updating the priority, as taught by Rasmusson, for the purpose of providing the user confidence in the navigation system with a high degree of accuracy, and for providing an intuitive and interactive interface for users (Rasmusson [0012]).

Regarding claim 9, the combination of Pandit and Rasmusson teaches the information processing system according to claim 1. Rasmusson further teaches wherein: the halt condition of the particular vehicle is a condition related to the vehicle and unrelated to the decided candidate spots. (The Halt condition is designated, for example, using vehicle information such as the size, type, or door mechanism of the vehicle, and/or the number of passengers, and more. Based on what is described in the specification, the halt condition is understood to be deciding the candidate spot based on image. Rasmusson [0047] the vehicle information is relied upon to decide on a drop off location. Information such as indication of numbers of passengers that were dropped off are considered, which is unrelated to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pandit’s invention of determining a halting spot for passengers by taking the halt condition of the vehicle into consideration, as taught by Rasmusson, for the purpose of determining an appropriate pick-up and drop-off location by taking many factors into consideration (Rasmusson [0011]). 

Claims 10 and 11 are rejected under the same rationale as claim 9. 

Regarding claim 12, the combination of Pandit and Rasmusson teaches the information processing system according to claim 1. Rasmusson further teaches wherein: the halt condition of the particular vehicle is determined based on at least one of a vehicle rank of the particular vehicle, a size of the particular vehicle, a vehicle type of the particular vehicle, a door opening-closing mechanism of the particular vehicle, and the number of passengers of the particular vehicle (Rasmusson [0047] the vehicle information is relied upon to decide on a drop off location. Information such as indication of numbers of passengers that were dropped off are considered. With such information, [0047] the computing device may identify available drop-off locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pandit’s invention of determining a halting spot for passengers by taking the halt condition of the vehicle into consideration, as taught by Rasmusson, for the purpose of determining an appropriate pick-up and drop-off location by taking many factors into consideration (Rasmusson [0011]). 

13 and 14 are rejected under the same rationale as claim 12. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pandit  in view of Klein et al. (U.S Patent Publication No. 2017/0169366; hereinafter “Klein”).

Regarding claim 6, the combination of Pandit and Rasmusson teaches the information processing system according to claim 2. Yet, the combination of Pandit and Rasmusson does not teach wherein the server decides a traveling route along which the particular vehicle goes through two or more selected halt spots, gives notice of the traveling route to the particular vehicle, selects at least one candidate spot from the plurality of the candidate spots, as an additional halt spot for the particular vehicle, based on the position information about each of the plurality of the candidate spots, while the particular vehicle is traveling along the traveling route, alters the traveling route such that the particular vehicle further goes through the additional halt spot, and gives notice of the altered traveling route to the particular vehicle.  
However, in the same field of endeavor, Klein does teach wherein the server decides a traveling route along which the particular vehicle goes through two or more selected halt spots (Klein [0033-0034] If additional time is needed to deviate from the ride-sharing route to pick up and drop off one or more potential additional passengers (which is an additional halt spot that alters the traveling route), the impact score is affected), gives notice of the traveling route to the particular vehicle, selects at least one candidate spot from the plurality of the candidate spots, as an additional halt spot for the particular vehicle, based on the position information about each of the plurality of the candidate spots, while the particular vehicle is traveling along the traveling route, alters the traveling route such that the particular vehicle further goes through the additional halt spot, and gives notice of the altered traveling route to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pandit’s system of determining a condition of the surrounding and deciding on a candidate spot by giving notice of the traveling route, as taught by Klein, for the purpose of providing efficient carpooling system and real-time interaction with users to provide better opportunities for coordinating ride sharing (Klein [0003]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y./               Examiner, Art Unit 3665            
                   
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665